CAU.SE.      No.~ 05- 15- G\Qo~o-       c.v

                                             ~IN fife s-rh 1JI5TRJcT
                                             ~. CouR,T Of AFPEALS)
                                             §YALLAUc& &ITIRe"TRiALRECd/Ci.EfiJ(#JJ>Ct»Rrl?ePoR:r6R.S i(~
   To \-HE .HoMoRABl.GJ'-'t> ro6 5Art> C.OU R.T: or
 CfiJMJ.1) NOV) JoQ_L A!vJJJ>O MeJt'a.. .Af;pel lOJJT/MovqAJ-ij .:PRO -AfR1~~
  F-,e.ca~Zd iN o~rNa.liRfa.f ~No. f5 -13- 001fb2 - CR.          J   tW   ,",;a. r~-r Of ap~t"{J-
 -rhts +\oNo~~ CouR-t-).; dewt>a.l foR. vJt:tL-t- i'A--t-R.~ e.+ c.o'-"R.+ of Ap~4W ov
   (o-th ckl..o:e:laAk~.•~.~J 2 oIS tMJAd..J .. let-teA. ( fl=
                                                                >I fA PAGf} ' \ I
  Al.Pe:J»Clel  · ~ a,tJa..d.ef"a.-te- R,tZMe.d~ a.-tLc:u~-&-foB.-tv-fA.~L- C..Gfl ;.D.-,.) Gf ~
e ~-t ~R..e ~~4# e..-te ...... ~ ~ I. c..ovld +h.e.Al !:>e a..bLe-+o F i l~                a-

\\-Of fe..+~-t;o.J f~ ~a.ko..,; ~u--v ~K~fOA--t- 'OTAT15$) CoMHaNcfy-t-f.a--t-I a..vt eAH!-tk -IV !Je--t;~
 ()tJv Is be-'tf ~dJ i-V c;uA-tod:£. iN v/o(a-t-~~ ~tAe U. ~ ·

 ~ f+tJ·tto -tP :r !Oof iNdt'c:-tecl@d UJAJ 0 cfedUNdv:!...7-ex~
               '                                                                       ~

 fet.Jal' Cok_j_q,Q? (a) (j} vJk'ch '= ~vr.-1- 'tJ !-;-. '(Jiettac .
866 0rz~ff'          .     .
  -           03    J~ C+:- t-68r '::b1 9-Z;   a
                                               1   ""'*
                                                    /
                                                          Er:P
                                                              ~ 01J
                                                               2
                                                                         / '
                                                                    fB'tZL/'263) exreAtJed     \'-!Ae
 CO RiWAf f~-u ~¥[e., ( -KJ) c2ff1:1. -tv .4k-te eo !fct-feJ1P V:~wrr/"f;jL!; rziC/3-21(1?8'!).

                   EI\A'lER.
      v/~0fR.Vvtt.A.4 &,,.~A-LckA..e&1 ,.t1o va-{de~?..f:Af/r-fA:s-/fcW~ahli./h5-th tou~(v lo f;Le.- a                      J.i6JJ<   <    •




               CE RUFICATE Of SERVICE
    S A~}L Ce.J        ..,.             (EXHI BiT- A )
                                                                                                      LI SA M ATZ
'' liEF JUSTICE
 CAROLYN W RIGHT                                                                                C LERK OF THE COURT
                                                                                                   ( 214) 712- 345 0
JUSTICES                                                                                      thec lerk@ 5th .txcourts.gov
 D AVID L. BRJ DGES
 MICHAEL J. O'N EILL                                                                                 GAYLE H UMPA
 K ERRY P. FITZGERALD                                                                         B US INESS A DMINISTRATOR
 M OLL Y FRANC IS                                                                                    (2 14 )71 2- 3434
  D OUGLAS S. L ANG                                                                         gay le.humpa@5th.txcourts.gov
  ELIZABETH LANG -MI ERS                          QCourt of ~ppeals
  ROBERT M . FILLMORE                                                                                 FASCIMIL E
 LANA MYERS
                                        jftftb ]J.Bistrict of m:exas at ]J.Ballas                  ( 214 )745-1 0 83
 D A VID E VANS
                                                600 COMMERCE STREET, SUITE 200
 D A VI D L EWI S                                                                                  INTERNET
 ADA BROWN                                           D A LLAS, T EXAS 75 202              WWW.TXCOURTS.GOV/ 5THCOA .ASPX
 C RA IG STODDART                                       ( 214) 7 12-3400




                                                    November 07, 2014


         N udA. Mt::jia
         TDCJ No. 637924
         Ellis Unit
         1697 FM 980
         Huntsville, Tx. 77343


         RE:        Court of Appeals Number:       05-93-00462-CR
                    Trial Court Case Number;       F93-00369-VU

         Style: Noel Alonso Mejia
                    v.
                    The State ofTexas


                     1.    The case has been submitted and is pending consideration.

                     2.    The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                           habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                           information.

                     3.    The Court has no record of an appeal on file in the above referenced name or trial
                           court number.

                     4.    Enclosed is a copy of the opinion in your appeal.

                     5.    This Court does not appoint counsel

                     6.    Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                           may wish to contact your attorney; the trial court; or the State Counsel for
                           Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                           77342 for_further information .or assistance.
                  ( B